UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): August 26, 2013 AMERICAN MAGNA CORP. (Exact Name of Registrant as Specified in Its Charter) Nevada 000-53630 20-5859893 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 701 N. Green Valley Parkway, Suite 200 Henderson, NV (Address of Principal Executive Offices) (Zip Code) 702-990-3256 (Registrant’s Telephone Number, Including Area Code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): |_| Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) |_| Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) |_| Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) |_| Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Section 1Registrant’s Business and Operations Item 1.01 Entry into a Material Definitive Agreement. On August 26, 2013, the Board of Directors of American Magna Corp. (the “Registrant”) approved and consented to the amendment and restatement of the July 19th, 2013 Magnesia Property option agreement (the “Agreement”) with Desert Pacific Exploration, Inc. (“DPE”) granting the Registrant the right to acquire 100% of the mining interests of a Nevada mineral exploration property currently controlled by DPE, a natural resource exploration company. DPE is an affiliate controlled by Naomi Duerr, the wife of Herb Duerr, the President and CEO of the Registrant. For all the terms and provisions of the amended and restated Magnesia Project Property Option Agreement, reference is hereby made to such documents annexed hereto as Exhibit 10.1. Section 5 Corporate Governance and Management Item 5.02 Compensatory Arrangements of Certain Officers On July 19th, 2013, the Board of Directors of the Registrant approved the issuance of 15,000,000 shares of restricted common stock to Herb Duerr, the Registrant’s President and CEO for facilitating the execution of the Magnesia Property. On August 26th, 2013, the Board of Directors of the Registrant approved and consented to amend and restate the original resolution dated July 19, 2013.The Board of Directors of the registrant approved and consented to the issuance of 15,000,000 shares of restricted common stock to Desert Pacific Exploration Inc.; said shares are subject to the terms of the Escrow Agreement. For all the terms and provisions of the Escrow Agreement, reference is hereby made to such documents annexed hereto as Exhibit 10.2.All statements made herein concerning the foregoing are qualified in their entirety by reference to said exhibits. 2 Section 9 - Financial Statements and Exhibits Item 9.01 Financial Statements and Exhibits. (c) Exhibits 10.1 Magnesia Project Property Option Agreement date August 26, 2013 by and between Desert Pacific Exploration, Inc., and American Magna Corp. 10.2 Escrow Agreement date August 26, 2013 by and between Desert Pacific Exploration, Inc.; American Magna Corp., and David Lubin & Associates PLLC 3 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:August 30, 2013 AMERICAN MAGNA CORP. By: /s/ Herb Duerr Name: Herb Duerr Title: Chief Executive Officer 3
